 


110 HRES 491 EH: Providing for earmark reform.
U.S. House of Representatives
2007-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 491 
In the House of Representatives, U. S.,

June 18, 2007
 
RESOLUTION 
Providing for earmark reform. 
 
 
That during the remainder of the 110th Congress it shall not be in order to consider a conference report to accompany a regular general appropriation bill unless the joint explanatory statement prepared by the managers on the part of the House and the managers on the part of the Senate includes a list of congressional earmarks (as that term is used in clause 9(d) of rule XXI) in the conference report or joint statement (and the name of any Member, Delegate, Resident Commissioner, or Senator who submitted a request to the respective House or Senate committee for each respective item included on such list) that were not committed to the conference committee by either House, not in a report on such bill, and not in a report of a committee of the Senate on a companion measure.
2.It shall not be in order to consider a rule or order that waives the application of the first section of this resolution.
3.A point of order under this resolution shall be disposed of by the question of consideration under the same terms as specified in clause 9(b) of rule XXI. 
 
Lorraine C. Miller,Clerk.
